 106DECISIONSOF NATIONAL LABOR RELATIONS BOARDquiring membership in a labor organization as a condition of employment,as authorized inSection 8 (a) (3) of the Act.NEW BIG CREEK MINING COMPANY,Employer.Dated...................By ...........................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.PERFECTING SERVICE COMPANYandUNITED STEELWORKERS OF AMERICA, CIO.CaseNo. 11-CA-502. May29, 1953DECISION AND ORDEROn April 13, 1953, Trial Examiner C. W. Whittemoreissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and was en-gaging in certain unfair labor practices in violation of Section8 (a) (1), (3), and (5)of the Act and recommending that itcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.He also found that the Respondent had not unlawfullylaid off Elbert L. Eagle, Jr., Walter G. Cooper, and Brady E.Johnson, and recommended dismissal of the complaint as tothem.' Thereafter,theRespondent filed exceptions to theIntermediate Report; and the General Counsel filed exceptions,supported by a memorandum,to the Trial Examiner's failureto find that the Respondent engaged in certain additional con-duct violative of Section 8 (a) (1) of the Act.The Board?has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, thememorandum, and the entire record in this case, and herebyadopts the findings,conclusions,and recommendations of theTrial Examiner, with the following additions and exceptions.1.As detailed in the Intermediate Report, we find, as didthe Trial Examiner,that the Respondent engaged in independentviolations of Section 8 (a) (1) of the Act. The General Counselhas excepted to the Trial Examiner's failure to find that theRespondent also violated Section 8 (a) (1) of the Act by makingadditional statements and inquiries not mentioned in the Inter-iAs no exceptions have been filed with respect to the Trial Examiner's findings that theRespondent did not discriminate as to the tenure of Eagle, Jr , Cooper, and Johnson, weshall dismiss the complaint as to them2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this proceeding to a three- member panel (Mem-bers Murdock, Styles, and Peterson]105 NLRB No. 33. PERFECTING SERVICE COMPANY107mediate Report. These exceptions have merit to the extentindicated below. Accordingly, we find that the Respondent inter-fered with, restrained, and coerced employees in the exerciseof rights guaranteed by Section 7 of the Act, in violation ofSection 8 (a) (1) thereof, by the following:(a) Foreman Warren De Young's interrogation of StanleyMartino, an employee, on two occasions: Once, about a weekor two before June 27, 1952, in which De Young asked, "Hasanybody talked to you about the Union yet"; and, again, "onemorning before the election" of August 14, 1952, when DeYoung asked Martino "which way" he "was going in thiselection."(b)About 6 days after the filing of the petition in the repre-sentation case, as "some pieces that the Company had sentout to be machined had just been unloaded," Supervisor Foster,shaking his head, stated to Dominick Cordaro, an employee,"it is just too bad that this Union had to come up, too bad allthis work had to go out. . . ."(c) Sometime after the hearing in the representation casebut before the election, Supervisor Manning stated to Cordaro:"...until this Union business is over, said Eddie Shaw [the Re-spondent's president and chairman of its board of directors ]can send all the work out he wants to.... Eddie left Chicago[where the Respondent's plant was formerly located] becauseof the Union and he can leave Charlotte the same way...."2.As a basis for his conclusion that the Respondent dis-charged Paul E. McNatt because of his union activity, theTrial Examiner relied, among other things, on "the Respond-ent's bitter antipathy toward the Union and its representatives"as reflected in the Respondent's "objections to the electionfiledwith the Regional Office" 3 days before McNatt's dis-charge. We agree with the Trial Examiner that the Respondentmanifested hostility toward the Union and that the Respondentviolated the Act in discharging McNatt, as more fully set forthin the Intermediate Report. However, unlike the Trial Examiner,we base our finding as to the Respondent's antiunion attitudeon the following circumstances: (a) The Respondent's unlawfuldischarge of Dominick Cordaro for talking about the Union;(b) Secretary-Treasurer Van Lee Shaw's statement of Septem-ber 10, 1952, rejecting the majority-rule principle of collec-tivebargaining; (c) Supervisor De Young's circulation andsolicitation of signatures to an antiunion petition shortly afteran election; and (d) the Respondent's unlawful statements andinterrogation of employees concerning their union sympathiesand activities.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent, Perfecting Service Company, Charlotte, North Caro-lina, its officers, agents, successors, and assigns, shall: 108DECISIONSOF NATIONAL LABOR RELATIONS BOARD ,1.Cease anddesist from:(a) Interrogatingemployees concerning their union sympa-thies, membership, or activities.(b) Circulating, or solicitingsignaturesto, any antiunionpetition.(c) Discouragingmembership in United Steel Workers ofAmerica, CIO, or in any other labororganization of its em-ployees, by discriminatorily laying off,discharging, or re-fusing toreinstateany of its employees, or by discriminatingin any other manner in regard to their hire or tenure of em-ployment or any term or condition of employment.(d) Refusing to bargain collectively concerning rates of pay,wages, hours of employment, and othertermsand conditionsof employment with United Steel Workers of America, CIO,as the exclusive representative of all its productionand main-tenance employees at its Charlotte, North Carolina,plant, ex-cluding office clerical employees,guards, professional em-ployees, and supervisors as defined in the Act.(e) In any other manner interfering with,restraining, orcoercing its employees in theexerciseof the rightto self-organization, to form labor organizations, to join orassist theabove-named or any other labororganization,to bargaincollectively through representatives of their own choosing,and toengage inother concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreementrequiringmembership in a labororganization as a conditionof employ-ment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain collectivelyconcerningrates ofpay, wages, hours of employment, and other terms and con-ditions of employment with United Steel Workers of America,CIO, as the exclusive representative of all the employees inthe above-described appropriate unit, and embody any under-standing reached ina signed agreement.(b)Offer immediate and full reinstatement to Paul E. McNattand Dominick Cordaro to their formeror substantially equiva-lent positions, without prejudiceto their seniority or otherrights and privileges, and make themwhole, in the manner setforth in the section of theIntermediateReportentitled"The Remedy," for any loss of pay that theymay have suf-fered by reason of the discriminationagainst them.(c)Make available to the Board andits agentsall recordsnecessary for a determination of back pay due under thisOrder.t(d)Post at its plant in Charlotte, North Carolina, copies ofthe notice attached hereto and marked "Appendix A." b Copies8In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." PERFECTING SERVICE COMPANY109of said notice, to be furnished by the Regional Director for theEleventh Region, shall, after being duly signed by the Re-spondent, be posted by it immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Eleventh Region, inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges that the Respondentdiscriminated with respect to the tenure of employment ofElbert L.Eagle,Jr.,Walter G. Cooper, and Brady E. Johnson.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lationsBoard,and in order to effectuate the policies of theNationalLabor Relations Act, wE hereby notify our em-ployees that:WE WILL bargain collectively, upon request, withUnited Steel Workers of America, CIO, as the exclusiverepresentative of the employees in the bargaining unitdescribed below with respect to rates of pay, wages,hours of employment, and other conditions of employment,and if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is:All production and maintenance employees at ourCharlotte,North Carolina, plant, excluding officeclerical employees,guards, professional employees,and supervisors within the meaning of the Act.WE WILL NOTdiscourage membership of our employeesin the above-named or any other labor organization, bydischarging,laying off, or refusing to reinstate any ofthem, or by discriminating in any other manner in regardto their hire or tenure of employment, or any term orcondition of their employment.WE WILL NOTinterrogate our employees as to theirunion affiliation or activities, and we will not circulateor authorize our supervisors to circulate,or solicit sig-natures to, any antiunion petition.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of the right toself-organization,to form labor organizations,to join orassist the above-named or any other labor organization,to bargain collectively through representatives of their 1 10DECISIONSOF NATIONAL LABOR RELATIONS BOARDown choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such ac-tivities,except to the extent that such right may be af-fected by an agreement requiring membership in a labororganization as a condition of employment,as authorizedin Section8 (a) (3) of the Act.WE WILL offer Paul E. McNatt and Dominick Cordaroimmediate and full reinstatement to their former or sub-stantially equivalent positions,without prejudice to anyseniority or other rights and privileges previously en-joyed, and we will make them whole for any loss of paysuffered as a result of the discrimination against them.All our employees are free to become, remain,or to re-frain from becoming or remaining members of the above-named or any other labor organization,except to the extentthat this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act.PERFECTING SERVICE COMPANY,Employer.Dated ................By....................................................(Representative)(TitleThis notice must remain posted for 60 days from the datehereof, and must not be altered,defaced,or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearing thereonhaving been issued and served by the General Counsel of the National Labor Relations Board,and an answer having been filed by the Respondent Company, a hearing involving allegationsof unfair labor practices in violation of Section 8 (a) (1), (3), #nd (5) of the National Labor Re-lationsAct,as amended,61 Star. 136, herein called the Act, was held in Charlotte, NorthCarolina, before the undersigned Trial Examiner, on February 17, 18, and 19, 1953. There-after, pursuantto agreementof the parties and order of the Trial Examiner, a deposition ofone witness was taken on February 26, 1953, beforea hearingofficer designated by the Re-gional Director for the Eleventh Region. Said deposition is hereby made a part of the recordin this case.In substance the complaint alleges and the answer denies that: (1) Since on or about Septem-ber 19, 1952, the Respondent has refused to bargain collectively with the Union although thatlabor organization has been, at all times since August 14, 1952, the exclusive bargainingrepresentativeof all employeesin an appropriate unit; (2) at variousdates between June andSeptember 1952, the Respondent discriminatorily discharged and/or laid off eight named em-ployees,!to discouragemembership in the Union, and (3) bl the foregoing and other conductthe Respondent interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed by Section 7 of the Act.IDuring the course of the hearing the Trial Examiner granted a motion of General Counselto dismiss the complaint as to Ernest G Hamby and David C. Robinson, and near the close ofthe hearinggrantedthe motion of the Respondent to dismiss as to Bobby Stogner Evidence asto the fiveremainingindividuals will be discussed hereinafter. PERFECTING SERVICE COMPANYi l lAt the hearing all parties were represented, were afforded full opportunity to be heard,toexamine and cross-examine witnesses, to introduce evidence pertinent to the issues, toargue orally upon the record, and to file briefs and proposed findings of fact and conclusionsof law. Both oral arguments and briefs were waived.At the taking of the deposition on February 26, General Counsel objected to the introductionof Respondent's Exhibit No. 8, a document prepared from the company records. The objectionis overruled and the exhibit is received.Disposition of the Respondent's motion to dismiss the complaint, urged at the close of thehearing and upon which ruling was reserved, is made by the following findings, conclusions,and recommendations.Upon the entire record in the case, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPerfecting Service Company is a North Carolina corporation, having its principal place ofbusiness in Charlotte, North Carolina, where it isengaged inthe manufacture and sale ofmetal rotary units.In the conduct of its business the Respondent causes a substantial amount ofraw materials,equipment, and supplies to be purchased, transported, and deliveredin interstatecommercefrom and through States other than North Carolina,and causesa substantial amount of finishedproducts, valued at more than $25,000 annually, to be transported and deliveredin interstatecommerce to and through States other than North Carolina. The Respondent concedes that itis engagedin commerce within themeaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steel Workers of America, CIO, is a labor organization admitting to membershipemployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA.Backgroundand major issuesOne of the major issues in this case, the alleged refusal to bargain, stems from a Board-conducted elections held on August 14, 1952, as a result of which the Regional Director forthe Fifth Region certified the Union as the exclusive bargaining representative of all of theRespondent's employees in an appropriate unit. The Respondent objected to the election, andfor reasons discussed in a later section the Board, on September 18, 1952, rejected the Re-spondent's appeal from the Regional Director's action. Since that time the Respondent hascontinuously refused to bargain with the Union.On June 27, 1952, the Respondent laid off several employees, among them 3 who, GeneralCounsel contends, were discriminatorily terminated to discourage union membership. InAugust and September the Respondent discharged 2 other employees, and their dismissals arein issue.B.The refusal to bargainThe complaint alleges, the answer does not deny but in an agreement for consent electionsigned by E. C. Shaw, president of the Respondent, he agreed, and the Trial Examiner nowfinds, that a unit of the Respondent's employees appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act is composed of all production andmaintenance employees at its Charlotte, North Carolina, plant, excluding office clerical em-ployees, guards, professional employees, and supervisors within themeaning of the Act.Pursuant to the aforesaid election agreement the Board conducted an election by secretballot among the employees of the Respondent in the above-described unit on August 14, 1952.On the same day representatives of the Respondent certified that the "balloting was fairlyconducted, that all eligible voters were given an opportunity to vote their ballots in secret,and that the ballot box was protected in the interest of a fair and secret vote." Of the 36 votes2Case No. 34-RC-419. 1 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDcast, 4 were challenged. Of the 32 unchallenged votes, 18 were cast for the Union and 14against. Thus it appeared, that in the eventeach of the 4 challenged ballots were to be countedagainst the Union, the vote would be tied.Despite the Respondent's certification that the election was fairly conducted on August 14,2 dayslater,on August 16, theRespondentfiled with the Regional Office "Objections to theConduct of the Election or Conduct Affecting the Results of the Election." In this documentitclaimed that the Union had threatened employees with bodily harm if they did not vote forit,and that the day after the election, on August 15, the Respondent receiveda petition pur-portedly signed by 22 employees. The text of this petitionread, accordingto the Respondent'sclaim.We, the undersigned employees of Perfecting Service Company, after having heard theresults of the election this day, August 14th, we are not satisfied with the results, as wehavereason to believe some of the voters have been coerced and influenced by mis-representation of facts, benefits, etc., by Union representatives. Because of thesereasons, we petition Perfecting Service Company to act in our behalf and take steps tohave this election set aside.Following investigation, and pursuant to the consent agreement previously referred to, theRegional Director on September 8 issued his report on challenges and objections. He foundnomerit in the Respondent's objections and overruled them. He overruled 3 of the 4 chal-lenges of ballots and ordered that they be opened and counted. On September 11 the Respond-ent filed its exceptions to the Regional Director's report and the following day wired theRegional Director requesting postponement of countingofthechallenged ballots. On September15 an agent of the Board denied the request and,on the same day, issued a revised tally ofballots, finding that of the 35 valid votes, 20 had been cast for the Union and 15 against. Alsoon September 15 the Regional Director certified the Union as the exclusive representative ofthe employees in the appropriate unit. On September 18 the Board, by letter of its AssistantExecutive Secretary, acknowledged the receipt of the Respondent's exceptions to the RegionalDirector's report, and stated that it would "not entertain an appeal from the Regional Di-rector's action in the matter." The Board pointed out that the election was held pursuant toan agreement for consent election, which provided:... the determination of the Regional Director shall be final and binding upon any ques-tion ... raised by any party hereto relating in any manner to the election.On September 22 the Respondent filed an "amended statement"of its exceptions.On Sep-tember 24 the Board again declined to review the Regional Director's action.At the hearing the Respondent offered no credible evidence to support claims made in itsobjections to the election. As noted more fully hereinafter, it appears that the purportedpetition, referred to in its objections,was circulated by a representative of management.The Trial Examiner specifically finds no merit in the Respondent's denial, voiced in itsanswer, that "a majority of the employees ... desire to be, or have desired to be repre-sented by the Union."It is concluded and found that at all times since August 14, 1952, the Union has been desig-nated by a majority of employees in the appropriate unit as their collective-bargaining repre-sentative and that since that date the Union has been the exclusive bargaining representativeof all employees in the above-described appropriate unit.On September 19, 1952,two union representatives and a committee of employees went tothe company offices and asked to negotiate a contract. Van Lee Shaw, secretary of the Re-spondent, informed them bluntly that the Respondent would not bargain with the Union, then orever, and that it would accept neither the first nor the second ruling of the Board--rulingsnoted above.Thereafter, on two occasions, in September 1952 and January 1953, without consulting withthe Union,the Respondent granted general wage increases.The Trial Examiner concludes and finds that at all times since September 19, 1952, theRespondent has refused to bargain collectively with the Union as the exclusive representativeof all employees in the above-described appropriate unit, and that by such refusal the Re-spondent has interfered with, restrained,and coerced employees in the exercise of rightsguaranteedby Section 7 of the Act. PERFECTING SERVICE COMPANY113C.The layoffs and discharges1Elbert L. Eagle, Jr , Walter G Cooper, andBrady E. Johnson on June 27, 1952Since all three employees were laid off on the same day their cases will be treated in agroup.On June 27, 1952, the Respondent reduced its force by laying off 12 employees. No credibleevidence was adduced from which it may be inferred that the reduction itself was discrimina-tory or for the purposeof discouragingunion membership or activity. Seven employees werelaidoff from the machine department. None of these layoffs is here involved Five em-ployeeswere laid off from the assembly department. Of these 5 the above-named 3 are claimedby General Counsel, apparently, to have been discriminatorily selected.Each of the three was told on June 27 that the layoff would be temporary. Each of the three(aswell as others laid off from the assembly department) received a letter dated July 15,1952, whichstated:On June 27th when we closed down operations in the assembly department for an in-definite period, we had hopes of reopening this department at some later date. However,due to a change in operation methods, we regret to inform you that it has been decidedto discontinue this department.In your endeavor to gain employment elsewhere, you may feel free to use this companyas reference.The testimony of James E. Rezak, superintendent, is undisputed that no one has been hiredsince June 27 to take the place of any of these 3. Therewereabout 54 employees on the pay-roll at the time of the layoff, and at the time of the hearing only 35.Evidence adduced by the Respondent permits, at the most, only a vague suspicion thatmanagement might have transferred 1 or more of the 3 to some other department, on June 27,and laid off 1 or more others. The mere possibility that judgment as to relative ability maydiffer according to the individuals exercising it, however, does not warrant the conclusion thatthe selection was purposely discriminatory and violative of the Act.In any event, the Trial Examiner is not persuaded, by the preponderance of credible evi-dence, that any management official, responsible for selecting these three employees forlayoff,was aware of the union adherence of any of them.3 Neither Eagle nor Johnson appearsto have engaged in any union activity other than to sign authorization cards. The Trial Ex-aminer concludes and finds that the evidence does not sustain the allegations of the complaintas to the layoff of Eagle, Johnson, and Cooper.2.Paul E. McNattMcNatt isa trainedmachinist. He was employed by the Respondent in March 1952. He wasdischarged on August 19, a few days after the election.McNatt signeda union-authorization card in July. On August 1, management, in the personof President E. C. Shaw, became plainly aware of his union adherence when he appeared asa member of the union committee at a conference resulting in the signing of the consent-elec-tionagreement.(Cordaro, whose discharge early in September followed that of McNatt, wasalsoa member of that union committee.)in the afternoon of Tuesday, August 19, Supervisor Manning assigned to McNatt a task ofburring certain reamswith a hand file Although Manning was near McNatt all afternoon, hemade no criticism of McNatt's work. Late in the afternoon, however, Superintendent Rezakwalked by McNatt, told him he was slow, and went on into his office. Ten minutes later Rezaksummoned the employee to his office, handed him his paycheck for the first 2 days of theweek, and told him he was being let go because he "had been too slow on the job." The nextday McNatt returned to the plant and received a termination slip stating that he had been hiredon a temporary basis and did not qualify for the job.3The undisputed testimony of Cooper is to the effect that on one occasion Foreman JohnSebek asked him how he and others felt about the Union, and that he replied that he wouldvote for it. Cooper was unable to fix the time, without prompting, as nearer than sometimein 1951 or 1952. Upon his vague testimony on this point the Trial Examiner can place noreliance. 1 14DECISIONSOF NATIONAL LABOR RELATIONS BOARDNo credible evidence was offered by the Respondent to support a finding that McNatt wasdismissed on August 19, in the middle of a payroll week,for the reason given him by thesuperintendent or for the reasons stated on his termination slip.Rezak admitted that he neverinformedMcNatt he had been hired on a temporary basis.The fact that McNatt operatedvariousmachines during his service with the Company refutes the vague and unsupportedclaim that he was unqualified as a machinist.The job he was performing at the time he wasdischarged was plainly not one requiring the skill of a trained machinist,since it was merelyremoving roughness from metal with a hand file.Rezak's claim that McNatt had been warned "three or four times" about his slowness isnot credited by the Trial Examiner as trustworthy.He was vague as to whether or not he hadever made written notations of such occurrences,or as to whether or not such notations hadbeen shown to McNatt. Rezak claimed that he "talked to Mr.McCall"about McNatt's slow-ness,on August 19, and finally admitted that McCall had left the Respondent's employmentlong before August 19. He claimed,then, that he talked to Manning about it and that Manningthen took McNatt off the job and put someone else on it.Rezak's testimony lacks the supportof Manning;it is unrefuted that it was Rezak himself who called McNatt from the job and dis-charged him.Rezak admitted that before dismissing McNatt he talked with Shaw, who had beenpresent at the Board conference a few days before.The Trial Examiner finds that credibleevidence fails to support any of the various claims of the Respondent as to its reasons fordischarging this employee.All lack merit.The Respondent's bitter antipathy toward the Union and its representatives was recordedclearly 3 days before McNatt's discharge,in its objections to the election filed with the Re-gional Office.The preponderance of credible evidence supports the allegations of the complaint as toMcNatt.It is concluded and found that he was discriminatorily discharged on August 19, 1952,because of his activity on behalf of the Union,and to discourage union membership,and thatby such discrimination the Respondent interfered with,restrained,and coerced its em-ployees in the exercise of rights guaranteed by the Act.3.Dominick CordaroCordaro was hired by the Respondent as an experienced machinist in March 1952. He wassummarily discharged on September 10, 1952.In July Cordaro became the most active employee leader in the union campaign before theelection.He called and attended meetings.He was on the union committee at the meeting withthe Respondent and Board agents when the consent-election agreement was signed.He was aunion observer on election day, August 14. His ballot was challenged by the Company on thewholly unsupported ground that he had told some unidentified person or persons that after theelection he expected to get another job.The evidence is overwhelming that the Respondentwell knew, by September 10, of Cordaro's leadership in the Union.It is undisputed that immediately after the election his supervisors,Manning and Foster,repeatedly gave him conflicting and confusing orders as to the nature of his assignment andmanner of its performance.On September 10, Van Lee Shaw assembled all employees,summoning them from theirwork,and informed them that despite the publicly advertised claim of the Union, the daybefore,to the effect that it represented the employees, "there would not be a union in theshop until 1001o of the people wanted it."That afternoon Cordaro was called into Rezak'soffice and discharged,being told that this action was taken because of "insubordination anddisobedience."Cordaro asked what he meant,but Rezak did not answer.Rezak testified that he discharged Cordaro for disobeying his order not to talk about theUnion to anyone during working hours. He gave the order to this employee, he said,becausehe had received complaints from 3 or 4 others about Cordaro's"bothering"them. Only 1of the claimed 3 or 4 was brought forward as a witness to support Rezak's testimony.Harrissaid that he "didn'twant no part of the Union,"and for this reason reported to his super-visor on the morning of September 10 that Cordaro had "pestered"him to join. There wasno claim by Harris, however, that Cordaro's"bothering"him interfered in any way with hiswork,and no claim by Rezak that such interference was the cause of the discharge.HermanLee Shaw, production engineer,admitted that there is no posted or oral rule at the plantprohibiting employees from talking about any subject.Particularly in view of Van Lee Shaw's assembly of all employees that same morning, totell them that there would be no Union in the shop,it is clear that even if Rezak's testimonyisaccepted at face value(testimony to the effect that he ordered Cordaro not to talk aboutthe Union)the order itself was discriminatory and illegal. PERFECTING SERVICE COMPANY115The purposes of the Act plainly wouldbe negated if an employee's failure to observe anillegal or an illegally imposed rule(here, there is no evidence that Rezak issued his"order"to anyonebut Cordaro)were to be held to be meritorious grounds for a"good-cause" dis-charge.Furthermore,even if Rezak's order were to be construed as a legitimate"no-solicitation"rule, and thatCordaro violated it, the TrialExaminer is convinced and finds that the reasonadvancedby Rezakfor his discharge is not the true reason,but only a pretext.4 The treat-ment accordedCordaroby his supervisors,immediately after the Union won the election, isplainly indicative of management's effort to rid itselfof theemployee union leader.The TrialExaminer is convinced and finds that the real reason for Cordaro's dischargewas his leadership in the Union,and that it was effected to discourage membership in it. Suchdiscrimination,and Shaw's statement to all assembled employeesthe sameday to the effectthat the Respondent would not deal withany union unless all employees wanted it,constitutedinterference,restraint,and coercion of employees in the exercise of rights guaranteed bythe Act.4.Other acts of interference,restraint,and coercionThe testimonyof employee Northcutt is undisputed and it is foundthat shortly before theelection Foreman Sebec interrogated him as to his union"feelings" andthat President Shawasked him "are you for us this time or against us?"Credible testimonyis undisputed and it is found that ForemanWarren DeYoungs interro-gated employeeTwitty asto whether he wasfor oragainst the Union, andon the day of theelection askedhim how manyattended the union meeting thenight before.Immediately afterthe electionDe Young brought to Twitty,for his signature,a petitionto have theelection setasideDe Young's own name was signed to this documentwhich, it isreasonably inferred, isthe petition referredto bythe Respondent in its objections to the election filed 2 days afterthat event. 6The TrialExaminer concludes and finds that the interrogation of employeesby Sebek,Shaw,and De Young,and the solicitation by De Young of signaturesto theantiunion petitionconstituted interference,restraint,or coercion of employees in the exercise of rights guaran-teedby the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection withthe operations of the Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce in the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirmativeaction which will effectuate the policies of the ActHaving found that the Respondent has discriminated in regard to the hire and tenure ofemployment of Paul E.McNatt and Dominick Cordaro, the Trial Examiner will recommendthat it offer them immediate and full reinstatement to their former or substantially equiva-lent positions,without prejudice to their seniority and other rights and privileges,and makethem whole for any loss of pay they may have suffered by reason of the discrimination againstthem by payment to each of them of a sum of money equal to that which he would have earned4See Dixie Furniture Company, Inc.,101 NLRB 1295.5Counsel for the Respondent contended during the hearing that De Young was not a super-visorNot only the credible testimony of several employees,but that of President Shawhimself, supports the finding that De Young was a supervisor within the meaning of the Act.Shaw testified that he included De Young with Rezak, McCall,and Sebek as the four"super-visors" whom he"excluded" from the number of employees on the payroll June 27, 1952.6 The actual petition was not offered in evidence by the Respondent,although in the objec-tions to the election Shaw claimed that the document bearing 22 signatures,21 of which wereof "eligible voters in the...election,"was in the custody of counsel for the Respondent. 1 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDaswages from the date of the discrimination to the offer of reinstatement, less his netearnings during said period. T Back pay due shall be computed in accordance with Boardpolicy set out in F. W. Woolworth Company, 90 NLRB 289.Ithas also been found that the Respondent, from September 19, 1952, has unlawfully re-fused to bargain with the Union as the exclusive representative of employees in an appropri-ate unit. The Trial Examiner will therefore recommend that the Respondent, upon request,bargain collectively with the Union as such representative and, in the event that an under-standing is reached, embody such understanding in a signed agreement.In view of the nature of the unfair labor practices committed, the commission by the Re-spondent of similar and other unfair labor practices may reasonably be anticipated. Theremedy should be coextensive with the threat. It will therefore be recommended that theRespondent cease and desist from infringing in any manner upon the rights guaranteed inSection 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.United Steel Workers of America, CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.2.All production and maintenance employees at theRespondent's Charlotte, North Carolina,plant, excluding office clerical employees,guards, professional employees,and supervisorswithin the meaning of the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.United Steel Workers of America, CIO, was on August 14, 1952, and at all times sincethen has been the exclusive representative of all employees in the aforesaid appropriate unitfor the purposes of collective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing on September 19, 1952, and at all times thereafter to bargain collectivelywith the aforesaid Union as the exclusive bargaining representative of its employees in theaforesaid appropriate unit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of Paul E. McNatt andDominick Cordaro, and thereby discouraging membership in the above-named labor organi-zation, the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.8.The Respondent has engaged in no unfair labor practices within the meaning of the Actas to Elbert L. Eagle, Jr., Walter G. Cooper, and Brady E. Johnson.[Recommendations omitted from publication.)7Crossett Lumber Company, 8 NLRB 440.NATIONAL SHIRT SHOPS OF FLORIDA, INC. AND NATIONALSHIRT SHOPS OF MIAMI, INC.andDEPARTMENT ANDSPECIALTY STORE EMPLOYEES UNION, LOCAL NO. 1666,RETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. ofL. Case No. 10-CA-1387. May 29, 1953DECISION AND ORDEROn March 25,1953, the Board issued its Proposed Findingsof Fact, Proposed Conclusions of Law,and ProposedOrder inthe above-entitled proceeding,a copy of which is attached105 NLRB No. 24.